Order issued July 1,2013




                                              In The


                                             For the



                                    NO. 01-13-00179-CV


       LINDA HERNANDEZ, JOSE HERNANDEZ, JAVIER VASQUEZ*
 CLAUDIA GIL, RAUL VASQUEZ AND VIRGINIA VASQUEZ, Appellant

                                                V.


   ABRAHAM, WATKINS, NICHOLS SORRELS & FRIEND, A TEXAS
  GENERAL PARTNERSHIP, RANDALL SORRELS AND BERNARDINO
                  AGOSTOj JR., Appellee

                          On Appeal from 212th District Court
                                 Galveston County, Texas
                            Trial Court Cause No. 09CV0348




                              MEMORANDUM ORDER

       This case is related to the following case previously filed in the Court of Appeals for the

Fourteenth District of Texas: In re Linda Hernandez, Jose Hernandez, Javier Hernandez, Claudia

Gil, Raul Vasquez and Virginia Vasquez, No. 14-12-00935-CV and 14-11-0.0408-CV. Pursuant

to this Court's Local Rule 1.5, this case is transferred to the Fourteenth Court. The Clerk of this
Court shall sendto the Clerkof the Fourteenth Court: (1) the clerk's record arid reporter'srecord,

if any; (2) all documents filed in this case; and (3) certified copies of all orders, judgments, and

opinions from this Court, if any. The clerk shall keep the original of all orders, judgments, and

opinions of this court.




                                                     /s/ Sherry Radack
                                                     Chief Justice Sherry Radack
                                                     Acting Individually